                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Maria Patricia Dasilva,             )
                                    ) C/A No. 9:18-2878-MBS
                  Plaintiff,        )
                                    )
       vs.                          )
                                    )    OPINION AND ORDER
Albert Clay,                        )
                                    )
                  Defendant.        )
____________________________________)

       This child custody dispute between pro se Plaintiff Maria Patricia Dasilva and pro se

Defendant Albert Clay was removed from the Family Court for Beaufort County, South Carolina,

on October 24, 2018. In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this

matter was referred to United States Magistrate Judge Bristow Marchant for pretrial handling.

       The Magistrate Judge reviewed the complaint and determined that no federal question is

presented on the face of the complaint. The Magistrate Judge also observed that, to the extent

Defendant seeks the court to overrule state court rulings, the Rooker-Feldman doctrine bars the

exercise of federal jurisdiction.    Accordingly, the Magistrate Judge issued a Report and

Recommendation on January 18, 2019, recommending that the matter sua sponte be remanded to

state court for lack of subject matter jurisdiction.   No party filed objections to the Report and

Recommendation.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with
instructions. Id. In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

        The court has thoroughly reviewed the record. The court concurs in the Report and

Recommendation and incorporates it herein by reference. The action is remanded to state court

for lack of subject matter jurisdiction.

        IT IS SO ORDERED.


                                                /s/ Margaret B. Seymour
                                                Senior United States District Judge

Charleston, South Carolina

February 7, 2019




                                                   2
